MEMORANDUM **
Lionel David Kolker appeals pro se the Tax Court’s order dismissing Kolker’s petition disputing tax deficiencies and additions to tax asserted by the Commissioner of Internal Revenue and directing Kolker to pay $10,000 in sanctions to the United *553States pursuant to Section 6673(a) of the Tax Code.
The Tax Court did not err in dismissing the petition for failure to state a claim upon which relief can be granted because the petition failed to set forth any clear and concise assignments of error or any facts demonstrating any error in the Commissioner’s determinations, as required by Tax Court Rule 34(b)(4) and (5).
Kolker’s only challenge to the Tax Court’s sanctions award is that the erroneous dismissal of the petition renders the sanctions award moot. This contention is unavailing because the dismissal of the petition was not erroneous.
The Commissioner’s motion that Kolker be sanctioned pursuant to 28 U.S.C. § 1912 and Fed. R.App. P. 38 for bringing a frivolous appeal is GRANTED in part. We award damages to the government in the amount of $1,500.
Kolker’s motion “to admit newly discovered evidence,” *** construed as a motion to supplement the record on appeal, is DENIED.
The Tax Court’s order is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


 The newly-discovered evidence Kolker wants this court to consider is a transcript of a settlement hearing with Internal Revenue Service employees that occurred February 23, 2004, seven months after the order from which Kolker appeals was filed.